Case 8:20-cv-00497-GJS Document 19 Filed 10/08/20 Page 1 of 1 Page ID #:1484




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10   RAMIRO GAMBOA,                          ) CIVIL NO. 8:20-cv-00497-GJS
 11       Plaintiff,                          )
                                              ) [PROPOSED]
 12
                  vs.                         ) JUDGMENT
 13                                           )
 14
      ANDREW SAUL,                            )
      Commissioner of Social Security,        )
 15                                           )
 16         Defendant.                        )
                                              )
 17
 18
            The Court hereby approves the parties’ Stipulation to Voluntary Remand
 19
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 20
      (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
 21
      HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
 22
      action is remanded to the Commissioner of Social Security for further proceedings
 23
      consistent with the Stipulation to Remand.
 24
 25
      DATED: October 8, 2020
 26
 27                                         GAIL J. STANDISH
                                            UNITED STATES DISTRICT JUDGE
 28
